Citation Nr: 1041372	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-31 064A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an effective date earlier than May 12, 2005, for 
the award of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from August 1944 through July 
1946 and again from August 1948 through March 1953.  He died in 
May 2010.   

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In October 2008, the Board issued a decision denying claims for 
an effective date earlier than February 7, 2003, for the grant of 
service connection for bilateral hearing loss and May 12, 2005, 
for the grant of service connection for tinnitus.  The Veteran 
appealed this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2010 Memorandum Decision, 
the Court affirmed the decision to deny an effective date earlier 
than February 7, 2003, for the grant of service connection for 
bilateral hearing loss but set aside the decision to deny an 
effective date earlier than May 12, 2005, for the grant of 
service connection for tinnitus and remanded this issue back to 
the Board for compliance with the Memorandum Decision.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from August 
1944 through July 1946 and again from August 1948 through March 
1953. 

2.	In August 2010 correspondence the Veteran's widow indicated 
that the Veteran had died in May 2010.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


